Citation Nr: 1020719	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, whereby the RO granted service 
connection for bilateral tinea pedis with onychomycosis and 
assigned a noncompensable (zero percent) rating.  After the 
Veteran appealed for a higher initial rating, the RO 
increased the rating to 30 percent by a November 2009 rating 
decision.


FINDING OF FACT

Prior to the issuance of a March 11, 2010, Board decision, 
the Board received a statement from the Veteran in which he 
expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The Veteran was denied due process by the issuance of the 
March 11, 2010, Board decision because his appeal had been 
withdrawn.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.204, 20.904 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his, or on the Board's own 
motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

On March 11, 2010, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 30 percent for 
bilateral tinea pedis with onychomycosis based on the 
evidence before the Board.  Previously, on February 10, 2010, 
the Louisville RO received from the Veteran a request to 
withdraw his appeal before the Board.  The RO forwarded the 
statement to the Board and it was received in the Board's 
mailroom on March 9, 2010.  The February 10, 2010, statement 
was not physically associated with the claims file at the 
time the March 11, 2010, decision was made.

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2009).  Except when 
made on the record at a hearing, appeal withdrawals must be 
in writing.  An appeal withdrawal is effective when received 
by the RO prior to the appeal being transferred to the Board 
or when received by the Board before it issues a final 
decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the notice of disagreement 
(NOD) and, if filed, the substantive appeal, as to all issues 
to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Board finds that the February 2010 statement that was 
received at the Board on March 9, 2010, expressed the 
Veteran's desire to withdraw his appeal.  Thus, at the time 
the March 11, 2010, decision was issued, there was 
effectively no longer any remaining allegation of error of 
fact or law concerning the tinea pedis rating claim.  See 
38 U.S.C.A. § 7105(d)(5) (West 2002).

Given these circumstances, the failure to address the 
Veteran's request to withdraw the appeal is considered to be 
a denial of due process that warrants a vacatur of the 
Board's decision.  See 38 C.F.R. § 20.904.  Accordingly, the 
Board's March 11, 2010, decision should be vacated on this 
ground.  In view of the withdrawn appeal, the Board will also 
dismiss the appeal.


ORDER

The March 11, 2010, Board decision in the above captioned 
appeal is vacated and the appeal is dismissed.


REMAND

As detailed in the decision above, the Board has dismissed 
the Veteran's withdrawn appeal.  The regulations provide that 
a withdrawal does not preclude filing a new NOD and, after a 
statement of the case (SOC) is issued, a new substantive 
appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204(c) (2009).

In April 2010, after the Veteran withdrew his appeal, he 
submitted to the RO a NOD with the November 2009 rating 
decision that granted the initial rating of 30 percent.  The 
NOD is timely as to that decision and the Veteran is not 
precluded from taking this action.  A SOC is required when a 
claimant protests a determination.  38 C.F.R. §§ 19.26, 
20.204(c) (2009).  In May 2010, the RO indicated that it 
would not take action on the Veteran's April 2010 NOD in view 
of the Board's May 11, 2010, decision that had not yet been 
vacated.  Given the circumstances of this case, the issuance 
of a SOC is in fact required regarding the issue of 
entitlement to an evaluation in excess of 30 percent for 
bilateral tinea pedis with onychomycosis.  The Board must 
remand the issue for such an action.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the issue of entitlement to an 
evaluation in excess of 30 percent for 
bilateral tinea pedis with onychomycosis.  
This is required unless the matter is 
resolved by granting the benefit sought, 
or by the Veteran's withdrawal of the 
notice of disagreement.  If, and only if, 
the Veteran files a timely substantive 
appeal should the issue be returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


